DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 3-13 are pending. Claim(s) 1-2 have been canceled. Claim(s) 3-7 have been withdrawn from consideration in light of the restriction made below. Claim 14 has been added.
Election/Restrictions
Applicant asserts that since examiner has allowed an application before consisting of a method and apparatus that “the examiner is in a position to examine both claims to both the method and device…” 
Restriction requirements are analyzed on a case by case basis, and any previous “patterns” have no bearing on whether the immediate application would or wouldn’t be a burden on the examiner to search. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 10-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2014/0076860) in view of Wuerstlein (US 7821275) in further view of Avril (US 2003/0117023)
As Per Claim 8, Morrow discloses a device for protecting an operator against pinching during a resistance welding sequence [abstract], the device comprising: 
a) a resistance welder [Fig. 1, #10] connected to a positive electrode and a negative electrode [Fig. 1, #40 & #20], the positive electrode [Fig. 1 ,#40] being configured to move relative to the negative electrode [Fig. 1, #20] during the welding sequence to touch a conductive workpiece [Par. 17; “…The cylinder 50 having the moving electrode 40 is shifted up and down vertically by a pair of solenoid operated air pressure valves (a low pressure valve 60 and a high pressure valve 70)…”]; and 
b) a pinch protection system connected to the positive electrode [Claim 1; “…A sensing system for intended use with a resistance welding apparatus having a pair of welding electrodes…”, the pinch protection system being in communication with a proximity sensor [Fig. 2, #90] disposed to emit a signal  in an electrode operation field, the welding sequence being interrupted if an obstacle is located near the positive electrode. [Par. 26; “…If the weld is complete, a voltage will be read and communicated to the sensor because the welding electrodes will no longer be in direct electrical contact. This will signal a completed weld and lead to the final step 500, the reset sequence for the welding machine. On the other hand, if the weld is not complete, the welding electrodes will be still be in direct electrical contact and the voltage reading will be substantially 0 volts indicating that the weld is not complete and welding should continue under high pressure mode…”] 
plurality of proximity sensors disposed to emit a plurality of rays in an electrode operation field, so that one or more of the rays is reflected back to one of the proximity sensors; and 
Avril, much like Morrow, pertains to a safety shut off device for altering an operation of an associated machine when an appropriate intrusion is detected. [abstract] 
Avril discloses a proximity sensor disposed to emit a plurality of rays in an electrode operation field, so that one or more of the rays is reflected back the proximity sensor. [Par. 25; “…The unique property detected by the sensor 28 in the zone 30 may be a magnetic property, a thermal energy property, an optical property, or an electromagnetic property. Exemplary optical properties include, but are not limited to, visible light and visible light reflected in the presence of a non-visible light source such as, for example, ultraviolet light…”]
Avril discloses the benefits of reflecting the rays in that it aids in avoiding serious bodily injury to an operator. [Par. 3]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the proximity sensor as taught by Morrow in view of the sensor as taught by Avril to further include a proximity sensor disposed to emit a plurality of rays in an electrode operation field, so that one or more of the rays is reflected back to one of the proximity sensor to avoid serious bodily injury to an operator. [Par. 3]
Neither Morrow nor Avril discloses a plurality of proximity sensors.
Wuerstlein, much like Morrow and Avril, pertains to an anti-pinch sensor for detecting an obstacle in the path of an actuating element (in specific to the reference’s case, a motor vehicle). [abstract] 
Wuerstlein discloses a plurality of proximity sensors [Fig. 4, #4, #6, #7 & #9]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the proximity sensor as taught by Morrow and Avril in view of the plurality of proximity sensors as taught by Wuerstlein to further include a plurality of proximity sensors disposed to emit a plurality of rays to increase the sensitivity in the detection region. [Col. 8, Lines 57-61]
As Per Claim 10, Morrow discloses in which the resistance welder includes a welding controller [Fig. 2, #110], a pneumatic system [Fig. 2, #50] and welding transformer [Fig. 1, #80] connected to the positive electrode [Fig. 1, #40; Par. 17; “…A welding transformer 80 is connected across the top and bottom electrodes 20, 40…”].
As Per Claim 11, Morrow discloses all limitations of the invention except in which the proximity sensors are located about a perimeter of the sensor array.
Wuerstlein, much like Morrow, pertains to an anti-pinch sensor for detecting an obstacle in the path of an actuating element (in specific to the reference’s case, a motor vehicle). [abstract] 
Wuerstlein discloses the proximity sensors [Fig. 4, #4, #6, #7 & #9] are located about a perimeter of the sensor array [Fig. 4, #9].
Wuerstlein discloses the benefits of the sensor array in that the sensitivity in detection region is considerably increased. [Col. 8, Lines 57-61] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the proximity sensor as taught by Morrow in view of the plurality of proximity sensors as taught by Wuerstlein to further include the proximity sensors are located about a perimeter of the sensor array to increase the sensitivity in the detection region. [Col. 8, Lines 57-61]
As Per Claim 13, Morrow discloses in which the positive [Fig. 1, #40] and the negative electrode [Fig. 1, #20] are operatively connected to respective positive and a negative welder output [refer to 

    PNG
    media_image1.png
    847
    305
    media_image1.png
    Greyscale

As Per Claim 14, Morrow discloses in which the obstacle at which time the processor immediately interrupts the control signal to the pneumatic system and welding controller and raises the positive electrode. [Par. 24; “…In other words, the cylinder initially comes down in low pressure mode 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2014/0076860) in view of Wuerstlein (US 7821275) in further view of Avril (US 2003/0117023) in further view of Leibenberg (US 2016/0313179)
As Per Claim 9, Morrow discloses the proximity sensor is connected to a processor [Fig. 2, #110] operable to intercept a welding activation signal received at an activation device. [Par. 26; “…If the weld is complete, a voltage will be read and communicated to the sensor because the welding electrodes will no longer be in direct electrical contact. This will signal a completed weld and lead to the final step 500, the reset sequence for the welding machine. On the other hand, if the weld is not complete, the welding electrodes will be still be in direct electrical contact and the voltage reading will be substantially 0 volts indicating that the weld is not complete and welding should continue under high pressure mode…”]
Niether Morrow nor Wuerstlein discloses all limitations of the invention except the plurality of proximity sensors are connected to a plurality of-processors operable to intercept a welding activation signal received at an activation device.
Leibenberg, much like Morrow and Wuerstlein, pertains to a beam positioning sensor that includes a plurality of sensors at distinct and separate locations. [abstract] 
Leibenberg discloses the plurality of sensors are connected to a plurality of processors [Par. 3; “…a system includes a plurality of sensors… the sensors being configured to sense radiation from an optical element positioned to interact with light that propagates on the beam path; and a controller including one or more electronic processors…”]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the plurality of proximity sensors and processor as taught by Morro and Wuerstlein in view of the plurality of sensors and plurality of processors to further include the plurality of proximity sensors are connected to a plurality of-processors operable to intercept a welding activation signal received at an activation device to allow for detection across distinct and separate locations. [Par. 3]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2014/0076860) in view of Wuerstlein (US 7821275) in further view of Avril (US 2003/0117023) in further view of Denney (US 2006/0062265)
As Per Claim 12, Morrow and Wuerstlein disclose all limitations of the invention except an input/output interface operatively connected to the resistance welder; and 
at least one processor in communication with the plurality of proximity sensors and the input/output interface.
Denney, much like Morrow and Wuerstlein, pertains to a method and apparatus for processing a material. [abstract] 
Denney discloses an input/output interface [Fig. 15, #550] operatively connected to the resistance welder [Par. 168; “…the sensor interface 550 is coupled to various sensors (not shown in FIG. 15) of the apparatus 50 which provide data upon which operation parameters can be selected or modified. For example, as described above, the laser head 200 can comprise a sensor 250 adapted to measure the relative distance between the laser head 200 and the interaction region….”]; and 
at least one processor [Fig. 15, #520] in communication with the plurality of proximity sensors [Par. 168; “…Other sensors which can be coupled to the controller 500 via the sensor interface 550 include, but are not limited to, proximity sensors…”] and the input/output interface [Fig #550].

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the resistance welding apparatus as taught by Morrow and Wuerstlein in view of the interface as taught by Denney to further include an input/output interface operatively connected to the resistance welder and at least one processor in communication with the plurality of proximity sensors and the input/output interface to allow for operation parameters can be selected or modified. [Par. 168]
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered.
Applicant asserts that there is no electrode polarity (that is, a positive and negative electrode) disclosed in Morrow. 	
While Morrow does not explicitly disclose electrode polarity, there must be polarity between the electrodes, otherwise the entire apparatus would be rendered inoperable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761            

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726